Citation Nr: 1533010	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  10-10 334	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for bilateral hearing loss and, if so, whether service connection is warranted.

 
REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions issued in November 2008 (for PTSD) and April 2010 (for bilateral hearing loss) by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In a May 2009 rating decision, the RO granted a 50 percent disability rating for PTSD, effective January 7, 2009.  In a November 2009 rating decision, the RO continued the 50 percent disability rating.  However, as a higher rating is available for PTSD and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has now characterized the PTSD appeal as encompassing the matters set forth on the title page.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Board notes that in a February 2010 rating decision, the RO granted an earlier effective date for the 50 percent disability rating, to July 16, 2008, the date of claim.  The Veteran has not filed an appeal with the effective date decision.

The Board notes that over the course of this appeal, the RO also granted a total disability rating based on individual unemployability (TDIU) to the Veteran.  (April 4, 2011).  

The issue of new and material evidence for service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On July 20, 2015, prior to the promulgation of a decision in the appeal for an increased rating for PTSD, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal, for an increased rating for PTSD, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal, for an increased rating for PTSD, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for an increased rating for PTSD is dismissed.




REMAND

In regards to the Veteran's claim to reopen the service connection claim for bilateral hearing loss, the AOJ denied that matter in an April 2010 rating decision.  In August 2010, the Veteran provided a notice of disagreement with that denial.  The AOJ has not issued a SOC that addresses this issue. Therefore, the Board must remand this issue for issuance of a proper SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The AOJ should provide the Veteran with a SOC regarding the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral hearing loss and, if so, whether service connection is warranted.

Please advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal in a timely fashion, then return the case to the Board for its review, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



		
TANYA SMITH  
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


